Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 5-18 in the reply filed on July 20, 2021 is acknowledged.
Claims 1-4 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (Group I), there being no allowable generic or linking claim. 
Claim Objections
Claims 8, 9, 14 and 15 objected to because of the following informalities:  Applicant should amend claims 8 and 14 to recite “into two superimposed layers which are substantially disc shaped” and claims 9 and 15 to recite “the two superimposed layers” so that consistent language is used when referring to the same structure. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Claim Interpretation
Claim 5 recites “a sheet of resiliently deformable material, knitted or woven of inelastic polymeric thread” where this language has been interpreted to mean a stretchable/elastic (resiliently deformable) fabric which is either made at least in part of inelastic polymer thread (e.g. blend of inelastic and elastic materials) and/or where the stretch/elasticity is provided by the woven or knitted construction which includes an inelastic polymeric thread (e.g. a loosely knitted or woven mesh/fabric constructed of polyethylene, rayon, nylon or other inelastic polymer thread). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 



Claims 5, 6 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gibbons (US 7637266).
Regarding claims 5 and 6, Gibbons discloses a method of making a hairstyling former, comprising the steps of taking a substantially rectangular sheet of resiliently deformable knitted or woven material of inelastic thread (nylon Lycra stretchable/resilient fabric 16, 16a is made in part of nylon which is an inelastic polymer thread), placing a ring of elastomeric material (rubber member) around the sheet of Page 2 of 6material, and folding the resiliently deformable material so that the ring of elastomeric material is inside (Refer to Figure 7 and col. 5 lines 1-8 which explain that a narrow length (rectangular sheet, not tubular) of fabric is positioned around the rubber member after the ends of the rubber member have been joined together (see rubber member with joined ends forming a ring in Figure 3A, the longitudinal sides and lateral sides of the fabric are then sewn together to form a close loop enclosing the rubber member). 
Gibbons teaches the resiliently deformable material is made of nylon Lycra, where nylon Lycra includes nylon which is inelastic. Alternatively, it is well-known in the art for such resiliently deformable materials to be constructed entirely of inelastic polymers such as rayon, nylon, etc. and achieve their resiliency/stretch via the knit/weave structure. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claims 14-16, Gibbons discloses folding of the resiliently deformable material comprises folding halves of the resiliently deformable material around the ring of elastomeric material into two superimposed, substantially disc-shaped layers, after the folding step, the two layers are attached together at their common outer periphery, to form a circumferential seam by sewing (20a, Refer to Figure 7 and col. 5 lines 1-15).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbons (US 7637266) as evidenced by Henricksen (US 20060260634).
Regarding claims 7-10, Gibbons discloses the method of claim 6 above, wherein folding of the resiliently deformable material comprises folding halves of the material into two superimposed, substantially disc shaped layers (Refer to . 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gibbons and Henricksen et al. as applied to claim 10 above, and as evidenced by Chen (US 20140261527).
Regarding claims 11-13, the combination of Gibbons and Henricksen et al. disclose the method of claim 10, Gibbons further discloses radially extending .  

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbons and Chen (US 20140261527)
Regarding claims 17-18, the combination of Gibbons and Henricksen et al. disclose the method of claim 16, Gibbons further discloses radially extending edges (opposing ends of the fabric material sewn together at 20) are attached together (Refer to Figure 7 and col. 5 lines 1-15). Although Gibbons does not explicitly state after sewing the outer periphery to form the circumferential seam, the material is everted, moving the circumferential seam from the outside thereof to the inside, Gibbons does teach the outer longitudinal edges tend to curl inwardly at 16a and this is conventionally achieved by eversion as demonstrated by Chen (Refer to Figures 1-7). The hair styling former of Chen is similar in structure to that of Gibbons and Henricksen et al. as an elastic band (20) is covered by a fabric material (10) to form a circular hair tie. When longitudinal peripheral edges are sewn together, they protrude outwardly as shown in Figure 1. In order to have such edges curve inwardly, as described by Gibbons, the sewn fabric must be everted (turned inside out) as described by Chen (Refer to paragraph 0026) and depicted in Figure 2A and 2B. The ends or radial edges of the fabric material are then sewn together so that the fabric forms a closed loop with the elastic band disposed therein (Refer to Figures 3B and 4B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination of Gibbons and Henricksen et al. such that the material be everted to move the circumferential seam from the outside to the inside, since Gibbon desires that the fabric be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-2725-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/TATIANA L NOBREGA/           Primary Examiner, Art Unit 3799